10
1 |
12
13
14
15
16
17
18
19
20
21
22
23
2a
25||
26
27
28

 

 

 

|
_~ FILED ____ RECEIVED

——— ENTERED ———. SERVED ON
COUNSEL/PART:£S OF RECORD

AUG - 2 2019

 

 

UNITED STATES DISTRICT/COURT

CLERK US DISTRICT COURT
DISTRICT OF NEVAQA DISTRICT OF NEVADA

 

 

 

a

 

 

 

BY: DEPUTY
CARL HENRY OLSEN, Ill, Case No. 3:18-cv-00149-MMD-CBC
Plaintiff, ORDER
Vv.
NEVADA DEPARTMENT OF
CORRECTIONS et al.,
Defendants.

 

 

This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. §
1983 by a state prisoner. Plaintiff has submitted an application to proceed in forma
pauperis. (ECF No. 1). Based on the financial information provided, the Court finds that
Plaintiff is unable to prepay the full filing fee in this matter.

The Court entered a screening order on May 14, 2019. (ECF No. 5). The
screening order imposed a 90-day stay and the Court entered a subsequent order in
which the parties were assigned to mediation by a court-appointed mediator. (ECF Nos.
5, 7). The Office of the Attorney General has filed a status report indicating that settlement
has not been reached and informing the Court of its intent to proceed with this action.
(ECF No. 10).

For the foregoing reasons, IT IS ORDERED that:

1. Plaintiff's application to proceed in forma pauperis (ECF No. 1) is
GRANTED. Plaintiff shall not be required to pay an initial installment of the filing fee. In
the event that this action is dismissed, the full filing fee must still be paid pursuant to 28
U.S.C. § 1915(b)(2).

2. The movant herein is permitted to maintain this action to conclusion without
the necessity of prepayment of any additional fees or costs or the giving of security
therefor. This order granting leave to proceed in forma pauperis shall not extend to the

issuance and/or service of subpoenas at government expense.

 
_

oon oO nm Rh WO DY

26
27 |
28

 

 

3. Pursuant to 28 U.S.C. § 1915(b)(2), the Nevada Department of Corrections
shall pay to the Clerk of the United States District Court, District of Nevada, 20% of the
preceding month’s deposits to Plaintiff's account (Carl Henry Olsen, Ill, #31147), in the
months that the account exceeds $10.00, until the full $350.00 filing fee has been paid
for this action. The Clerk of the Court shall SEND a copy of this order to the Finance
Division of the Clerk's Office. The Clerk of the Court shall also SEND a copy of this order
to the attention of the Chief of Inmate Services for the Nevada Department of Corrections,
P.O. Box 7011, Carson City, NV 89702.

4. The Clerk of the Court shall electronically SERVE a copy of this order and
a copy of Plaintiff's first amended complaint (ECF No. 4) on the Office of the Attorney
General of the State of Nevada by adding the Attorney General of the State of Nevada to
the docket sheet. This does not indicate acceptance of service.

5. Service must be perfected within ninety (90) days from the date of this order
pursuant to Fed. R. Civ. P. 4(m).

6. Subject to the findings of the screening order (ECF No. 5), within twenty-
one (21) days of the date of entry of this order, the Attorney General’s Office shall file a
notice advising the Court and Plaintiff of: (a) the names of the defendants for whom it
accepts service; (b) the names of the defendants for whom it does not accept service,
and (c) the names of the defendants for whom it is filing the last-known-address
information under seal. As to any of the named defendants for whom the Attorney
General's Office cannot accept service, the Office shall file, under seal, but shall not serve
the inmate Plaintiff the last known address(es) of those defendant(s) for whom it has such
information. If the last known address of the defendant(s) is a post office box, the Attorney
General's Office shall attempt to obtain and provide the last known physical address(es).

7. If service cannot be accepted for any of the named defendant(s), Plaintiff
shall file a motion identifying the unserved defendant(s), requesting issuance of a

summons, and specifying a full name and address for the defendant(s). For the

 
4
2

3

4

5 ||
6

7
8

9
10
11
12
13
14
15
16
17 ||
18
19

211
22
23
24
25
26
27
28

 

 

defendant(s) as to which the Attorney General has not provided last-known-address
information, Plaintiff shall provide the full name and address for the defendant(s).

8. If the Attorney General accepts service of process for any named
defendant(s), such defendant(s) shall file and serve an answer or other response to the
first amended complaint (ECF No. 4) within sixty (60) days from the date of this order.

9. Plaintiff shall serve upon defendant(s) or, if an appearance has been
entered by counsel, upon their attorney(s), a copy of every pleading, motion or other
document submitted for consideration by the Court. Plaintiff shall include with the original
document submitted for filing a certificate stating the date that a true and correct copy of
the document was mailed or electronically filed to the defendants or counsel for the
defendants. If counsel has entered a notice of appearance, Plaintiff shall direct service
to the individual attorney named in the notice of appearance, at the physical or electronic
address stated therein. The Court may disregard any document received by a district
judge or magistrate judge which has not been filed with the Clerk, and any document
received by a district judge, magistrate judge, or the Clerk which fails to include a
certificate showing proper service.

10. This case is no longer stayed.

DATED miso day of August 2019.

  

 
